DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/221 has been entered.
 
Response to Arguments
Applicant’s argument with respect to the newly added limitation which requires determining geometrical and/or written information of the shipment is not persuasive. In paragraph [0033], Connelly clearly teaches: “Information (e.g., related to distance, position, density, index of refraction and/or another physical property) collected on successive segments of the bag can be assembled to form an image of all or a portion of the item under inspection that can be presented graphically to a human operator 118”. In this description, the “item under inspection” refers to the shipment itself, which in this case is baggage (see Fig. 5A). Forming an image of the baggage would lead to a determination of geometrical information of said baggage. Paragraph [0038] further describes: “In one aspect of the invention, controller/processor 120 may generate a volume reconstruction of a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Kasai teaches a THz transmitter capable of transmitting THz frequencies that cover the entire THz spectrum (Abstract), wherein said transmitter may be continuously variable [0102]. In view of this teaching and Kasai’s benefit of using a plurality of frequencies to more accurately identify an unknown substance, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Connelly with the claimed source.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connelly (US 20060022140 A1) in view of Kasai (US 20100171835 A1).

With regards to claim 3, Connelly does not specify wherein the sources emit THz at the same time or in an at least partially delayed manner. However, modifying the timing control of a THz inspection system was already well known in the art and would have been considered an obvious matter of design choice depending upon the particular needs of the application. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Connelly with sources that emit THz radiation at the same time in order to provide faster scanning times.

With regards to claim 5, Connelly does not specify a broadband emitter. Nevertheless, such emitters were generally known to allow for the emission of a broad spectrum of wavelengths thus enabling detection of various materials. As such, modifying Connelly with the claimed would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 6, Connelly discloses controller 120 to control the control the transmission of terahertz radiation.
With regards to claim 7, Connelly discloses determining geometrical information (Figs. 5A-5C) [0033].
With regards to claim 8, Connelly discloses determining a particular reflectance characteristic across the terahertz frequency range to identify a specific material [0043].
With regards to claims 9 and 10, Connelly discloses detecting the presence of an object by inspecting a leading edge of an object or by receiving reflected radiation [0032-0033].
With regards to claim 11, Connelly does not specify emitting THz radiation with a second radiation property based on the presence of an object. However, it is noted that such a modification was generally known wherein emitting radiation at a lower intensity prior to inspection would reduce power consumption. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Connelly with the claimed step in view of the recited benefit.
With regards to claims 12 and 13, Connelly does not teach the claimed steps. Nevertheless, such a modification was already known and generally performed in order to inspect materials having various densities and/or different physical characteristics. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Connelly with the claimed steps.

With regards to claim 15, Connelly discloses the recited step (Fig. 1).
With regards to claim 16, Connelly does not specify the recited step. Nevertheless, such a modification was known and would have been considered obvious in order to allow for proper scan time.
With regards to claim 17, Connelly does not specify the recited step. Nevertheless, such a modification was known and would have been considered obvious in order to avoid interference from other objects on the conveyor system.
With regards to claim 18, Connelly discloses the recited step [0029].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884